355 F.2d 25
Annie PHILLIP, Administratrix of the Estate of Augustus J.Phillip, Deceased, Appellant,v.UNITED STATES LINES COMPANY, Appellee.
No. 15380.
United States Court of Appeals Third Circuit.
Argued Dec. 13, 1965.Decided Jan. 12, 1966.

Wilfred R. Lorry, Philadelphia (Abraham E. Freedman, Wilfred F. Lorry, Freedman, Borowsky & Lorry, Philadelphia, Pa., on the brief), for appellant.
Harrison G. Kildare, Rawle & Henderson, Philadelphia, Pa.  (Thomas F. Mount, Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
We find no error in the refusal of the trial judge under all the evidence to allow the submission to the jury of plaintiff's claim for punitive damages.


2
We expressly do not decide whether in a proper case punitive damages are recoverable under the Jones Act, 46 U.S.C. 688.


3
The judgment of the district court will be affirmed.